Dove, J. On August 27, 1964, claimant, Orest Bayuk, filed a complaint seeking refund of the Responsibility Security Fund deposited with the Secretary of State of the State of Illinois, as required by Section 42-12 of the Motor Vehicle Law of the State of Illinois. A stipulation was entered into by and between the attorney for claimant and the Attorney General for the State of Illinois. From such stipulation it appears: 1. That on or about August 23, 1959, claimant, Orest Bayuk, was involved in an automobile accident at Lake Zurich, Illinois. 2. That on or about November 25, 1959, claimant deposited with the Secretary of State of Illinois One Thousand Two Hundred Sixty Dollars ($1,260.00) as Financial Responsibility Security, as required by Section 42-12 of the Motor Vehicle Laws of the State of Illinois. 3. That all claims regarding said accident have been disposed of. 4. That more than three years have elapsed since the security deposit was deposited with the Secretary of State; that application for refund was not made within the stated time period; and, claimant’s security deposit was transferred to the General Revenue Fund in the State Treasury, pursuant to Chapter 95Vz, Par. 7-503, Ill. Rev. Stats. 5. That, on September 27, 1963, a demand was made upon the Secretary of State for a refund of said security deposit. 6. That claimant has not received a refund of the security deposit from the Secretary of State of Illinois; that no assignment or transfer of the claim has been made by claimant; and, that said claimant is justly entitled to the sum of One Thousand Two Hundred Sixty Dollars ($1,-260.00) from the State of Illinois. Sec. 7-503, Chap. 95%, Ill. Rev. Stats., provides that any person having a legal claim against such deposit may enforce it by appropriate proceedings in the Court of Claims. The Court is of the opinion that claimant has complied with the statute, and is justly entitled to a refund. An award is accordingly made by this Court to claimant, Orest Bayuk, in the amount of $1,260.00.